Calhoon, J.,
delivered the opinion of the court.
Mrs. Merchant died on November 12, 1896. At the time of her death she was assessed with the lands in controversy here as the owner. Subsequently'to her death, and on March 7, 1898, this land was sold to Westerfield, the appellant here, for unpaid taxes. Mrs. Merchant left three children, who were infants at the date of her death, and were also infants at the time of the filing of this bill. Of course, these infants, under Ann. Code 1892, § 3823, being the same .as Code 1906, § 4338, had two years in which to redeem after they arrived at the age of majority. These infants, by their next friend, filed their bill for redemption, and for writ of possession, and to- cancel Westerfield’s tax title, and they make a tender of the redemption *793money. The bill expressly states that the ancestor, Mrs. Merchant, could not deraign title from the government on down, but that she was in possession, under a deed. This deed complainants produced, although they were under no legal obligation to do so. The chancery court decreed in conformity with the prayer of the bill of these minors.
The only defense is that complainants did not show title from the government down. This is a misapplication of a familiar legal principle in other cases, but which has nothing to do with the matter before us. The land having been assessed to Mrs. Merchant, and that being shown, and Westerfield claiming under a tax conveyance of the land as assessed to her, and the "minors claiming as her heirs, they were under no necessity to go further back than the tax conveyance. That, in this case, is analogous to a common source of title, and the heirs of the person to whom the land was assessed when sold for taxes had the right to redeem.

Affirmed.